EXHIBIT 10.1

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of August 1, 2019, is entered
into between Glacial Lakes Energy, LLC, a South Dakota limited liability company
(“Buyer”) and Thomas H. Lee Partners, L.P. (“THL”) and certain funds affiliated
with THL set forth on the signature pages hereto (collectively, the “Members”).

WHEREAS, concurrently with the execution of this Agreement, Buyer, ABE South
Dakota, LLC (“Seller”), and Advanced BioEnergy, LLC, a Delaware limited
liability company (“Parent”) are entering an Asset Purchase Agreement, dated as
of the date hereof (as amended, supplemented, restated or otherwise modified
from time to time, the “Asset Purchase Agreement”), pursuant to which Buyer will
acquire certain assets of Seller as set forth therein;

WHEREAS, as of the date hereof, the Members are the beneficial owners of the
Units of Parent (the “Units”) in the amounts set forth on Schedule A attached
hereto.  The Units beneficially owned by the Members on the date hereof as
reflected on Schedule A are referred to as the “Existing Units” and,
collectively, with any and all Units the Member subsequently acquires beneficial
ownership of, the “Covered Units”;

WHEREAS, the Members have reviewed the Asset Purchase Agreement and such other
materials as the Members deem necessary or appropriate; and

WHEREAS, as a condition and inducement to Buyer entering into the Asset Purchase
Agreement, Buyer has required that the Members agree, and the Members have
agreed, to enter into this Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

Defined Terms

. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Asset Purchase Agreement.

Other Definitions

. For purposes of this Agreement:

(a)“beneficial ownership” by a Person of any securities means ownership,
directly or indirectly, including through any contract, arrangement,
understanding, relationship or otherwise, where such Person has or shares with
another Person (i) voting power which includes the power to vote, or to direct
the voting of, such security or (ii) investment power which includes the power
to dispose, or to direct the disposition, of such security; provided that for
purposes of determining beneficial ownership, a Person shall be deemed to be the
beneficial owner of any securities which may be acquired by such Person pursuant
to any agreement, arrangement or understanding or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise
(irrespective of whether the right to acquire such securities is exercisable
immediately

4811-9223-8492\1

--------------------------------------------------------------------------------

 

or only after the passage of time, the satisfaction of any conditions, the
occurrence of any event or any combination of the foregoing). The terms
“beneficially own” and “beneficially owned” shall have a correlative meaning.

(b)“Permitted Transfer” means a Transfer of Covered Units by a Member to any
Affiliate if the transferee of such Covered Units evidences in a writing
reasonably satisfactory to Buyer such transferee’s agreement to be bound by and
subject to the terms and provisions hereof to the same effect as such
transferring Member.

(c)“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
hypothecate, encumber or dispose of, or to enter into any contract, option or
other arrangement or understanding with respect to the voting of or sale,
transfer, assignment, pledge, hypothecation, encumbrance or disposition.

(d)“Voting Period” means the period from and including the date of this
Agreement through and including the earliest of: (i) the Closing Date; (ii) the
date on which the Asset Purchase Agreement is terminated in accordance with its
terms; (iii) the date on which an Adverse Recommendation Change is made by the
Parent Board; or (iv) the date on which this Agreement is terminated by the
mutual written agreement of the Members and Buyer.

ARTICLE II

VOTING

Agreement to Vote

. Each Member hereby irrevocably and unconditionally agrees that, during the
Voting Period, at the Members’ Meeting, and at any other meeting of the members
of Parent, however called, including any adjournment or postponement thereof,
such Member shall, in each case to the fullest extent that the Covered Units are
entitled to be voted thereon, or in any other circumstance in which the vote,
consent or other approval of the members of Parent is sought, (a) appear at each
such meeting or otherwise cause the Covered Units beneficially owned by such
Member as of the applicable record date to be counted as present thereat for
purposes of calculating a quorum; and (b) vote (or cause to be voted), in person
or by proxy, all of such Member’s Covered Units as of the applicable record
date:

(i)in favor of the transactions contemplated by the Asset Purchase Agreement,
and any other actions related thereto submitted to a member vote pursuant to the
Asset Purchase Agreement or in furtherance of the transactions contemplated
thereby;

(ii) against any resolution, action, agreement or proposal that would or would
be reasonably expected to result in a breach of any covenant, representation or
warranty or any other obligation or agreement of Parent or Seller contained in
the Asset Purchase Agreement, or of any Member contained in this Agreement;

(iii) against any Takeover Proposal other than with Buyer; and

2

4811-9223-8492\1

--------------------------------------------------------------------------------

 

(iv)against any other resolution, action, agreement, proposal or transaction
involving Parent, Seller or the Business that would or would reasonably be
expected to impede, interfere with, prevent, delay, postpone, discourage,
frustrate the purpose of or adversely affect the transactions contemplated by
the Asset Purchase Agreement, the Transaction Documents or this Agreement or the
performance by Parent or Seller of their obligations under the Asset Purchase
Agreement or by any Member of its or his obligations under this Agreement;

provided, however, that notwithstanding the foregoing, in the event that there
is any amendment to the Asset Purchase Agreement which (x) reduces or changes
the form of the consideration payable thereunder, (y) changes the payment terms
of the consideration payable thereunder in any respect adverse to the holders of
the Covered Units or (z) effects any change that is materially adverse to the
holders of the Covered Units, the Member shall have no obligation to vote any of
the Covered Units in accordance with this Section 2.1 in favor of the
transactions contemplated by the Asset Purchase Agreement or with respect to the
Asset Purchase Agreement as so amended or take any other action under this
Article 2.

 

No Inconsistent Agreements

. Each Member hereby represents, covenants and agrees that, except for this
Agreement, such Member (a) has not entered into, and shall not enter into at any
time while this Agreement remains in effect, any voting agreement, voting trust,
voting pooling or similar arrangement with respect to the right to vote, call
meetings of members or give consents or approval of any kind with respect to any
Covered Units and (b) has not granted and shall not grant at any time while this
Agreement remains in effect, a proxy, consent, power of attorney or other right
to vote with respect to any Covered Units (other than as contemplated by Section
2.1).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Representations and Warranties of the Members

. Each Member hereby represents and warrants to Buyer as follows:

(a)Authorization; Validity of Agreement; Necessary Action. The Member has the
requisite capacity and power and authority to execute and deliver this
Agreement, to perform its or his obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by the Member of
this Agreement and the performance by it of its obligations hereunder and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by the Member and no other actions or proceedings on the part
of the Member or any equity holder thereof or any other Person are necessary to
authorize the execution and delivery by or him of this Agreement, the
performance by or him of its or his obligations hereunder or the consummation by
it or him of the transactions contemplated by this Agreement. This Agreement has
been duly executed and delivered by the Member and, assuming this Agreement
constitutes a valid and binding obligation of Buyer, Parent and the other
Members, constitutes a legal, valid and binding obligation of the Member,
enforceable against it or him in accordance with its or his terms, except to the
extent that enforceability thereof may be limited by

3

4811-9223-8492\1

--------------------------------------------------------------------------------

 

bankruptcy, insolvency, reorganization and other similar applicable Legal
Requirements affecting the enforcement of creditors’ rights generally and by
general principles of equity.

(b)Ownership. The Member’s Existing Units are, and all of the Covered Units of
the Member will be through the last day of the Voting Period and on the Closing
Date (except to the extent any such Covered Units are Transferred after the date
hereof pursuant to a Permitted Transfer), beneficially owned by the Member. The
Member has good and marketable title to the Member’s Existing Units, free and
clear of any Liens other than pursuant to applicable securities laws and the
terms of this Agreement. As of the date hereof, the Member’s Existing Units
constitute all of the Units beneficially owned or owned of record by the Member.
The Member has, and will have through the last day of the Voting Period and on
the Closing Date, the sole voting power (including the right to control such
vote as contemplated herein), sole power of disposition, sole power to issue
instructions with respect to the matters set forth in Article II hereof, and
sole power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of the Member’s Covered Units.

(c)No Violation. The execution and delivery of this Agreement by the Member does
not, and the performance by the Member of its or his obligations under this
Agreement will not conflict with or violate any Legal Requirement, ordinance or
regulation of any Governmental Authority applicable to the Member or by which
any of its or his assets or properties is bound, other than violations that
would not reasonably be expected to, individually or in the aggregate, prevent
or materially delay the performance of the Member of its obligations under this
Agreement.

(d)Reliance by Buyer. The Member has reviewed and understands the terms of the
Asset Purchase Agreement.  Furthermore, the Member understands and acknowledges
that Buyer has entered into the Asset Purchase Agreement in reliance upon such
Member’s execution and delivery of this Agreement.

Representations and Warranties of Buyer

. Buyer hereby represents and warrants to the Members as follows:

(a)Authorization; Validity of Agreement; Necessary Action. Buyer has the
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement has been duly executed and
delivered by Buyer and, assuming this Agreement constitutes a valid and binding
obligation of the other parties hereto, constitutes a legal, valid and binding
obligation of Buyer, enforceable against it in accordance with its terms, except
to the extent that enforceability thereof may be limited by bankruptcy,
insolvency, reorganization and other similar applicable Legal Requirements
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

(b)No Violation. The execution and delivery of this Agreement by Buyer does not,
and the performance by Buyer of its obligations under this Agreement will not
conflict with or violate any Legal Requirement, ordinance or regulation of any
Governmental Authority applicable to Buyer or by which any of its assets or
properties is bound, other than violations that would not reasonably be expected
to, individually or in the aggregate, prevent or materially delay the
performance of the Buyer of its obligations under this Agreement.

4

4811-9223-8492\1

--------------------------------------------------------------------------------

 

ARTICLE IV

OTHER COVENANTS

Prohibition on Transfers, Other Actions

. Each Member hereby agrees not to: (a) during the Voting Period, offer to
Transfer, Transfer or consent to Transfer any of the Covered Units of such
Member or any interest therein, unless such Transfer is a Permitted Transfer;
(b) enter into any agreement, arrangement or understanding with any Person, or
take any other action, that violates or conflicts with such Member’s covenants
and obligations under this Agreement; or (c) take any action that would restrict
such Member’s legal power, authority and right to comply with and perform its or
his covenants and obligations under this Agreement or make any of its or his
representations or warranties contained in this Agreement untrue or incorrect in
any material respect.

Stock Dividends, etc

. In the event of a stock split, dividend or distribution, or any change in the
Units by reason of any split-up, reverse stock split, recapitalization,
combination, reclassification, exchange of Units or the like, the terms
“Existing Units” and “Covered Units” shall be deemed to refer to and include
such Units as well as all such stock dividends and distributions and any
securities into which or for which any or all of such Units may be changed or
exchanged or which are received in such transaction.

No Solicitation

. Prior to Closing, none of the Members shall, and each Member shall not permit
and will instruct and use its reasonable best efforts to cause its
Representatives not to, (a) solicit, initiate, knowingly facilitate or knowingly
encourage the submission or announcement of any inquiries, proposals or offers
that constitute or would reasonably be expected to lead to any Takeover
Proposal; (b) provide any non-public information concerning the Members related
to, or to any Person or group who would reasonably be expected to make, any
Takeover Proposal, (iii) engage in any discussions or negotiations with respect
to any inquiry, proposal or offer that constitutes or would reasonably be
expected to lead to a Takeover Proposal, or (iv) approve, support, adopt,
endorse or recommend any Takeover Proposal; provided, however, that,
notwithstanding the foregoing, each Member or affiliate thereof may participate
in discussions or negotiations with any person regarding a Takeover Proposal if,
and solely to the extent that, the Seller Parties are permitted to engage in
discussions or negotiations with such person regarding such Takeover Proposal
pursuant to the Asset Purchase Agreement, in each case pursuant to the terms and
conditions of Section 6.2 of the Asset Purchase Agreement (without giving effect
to any amendment or modification of such provision after the date of this
Agreement).

Waiver of Dissenters’ Rights

. Each Member hereby irrevocably and unconditionally waives, and agrees not to
exercise, assert or perfect, any rights of dissent or appraisal in respect of
the approval of the transactions contemplated by the Asset Purchase Agreement,
or any other resolutions submitted to a member vote pursuant to the Asset
Purchase Agreement or in furtherance of the transactions contemplated thereby,
to the extent such Member is entitled to such rights under such Legal
Requirement, and not to exercise any other securityholder rights or remedies
available at common law or pursuant to the Delaware General Corporation Law or
applicable securities laws.

5

4811-9223-8492\1

--------------------------------------------------------------------------------

 

Further Assurances

. From time to time, at the other party’s written request and without further
consideration, each party hereto shall execute and deliver such additional
documents and take all such further lawful action as may be necessary or
desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

ARTICLE V

MISCELLANEOUS

Termination

. With respect to each Member, this Agreement shall remain in effect until the
earliest to occur of: (a) the Closing Date; (b) the termination of the Asset
Purchase Agreement in accordance with its terms; (c) automatically upon an
Adverse Recommendation Change made by the Parent Board; or (d) the date on which
this Agreement is terminated by the mutual written agreement of the Members and
Buyer; provided, however, that the provisions of this Article V shall survive
any termination of this Agreement; provided, further, that no such termination
shall relieve any party hereto from any liability or damages incurred or
suffered by a party resulting from a breach of any of the covenants or other
agreements set forth in this Agreement.

Notices

. All notices, requests, instructions or other documents to be given under this
Agreement shall be in writing and shall be deemed effectively given only when
personally delivered, when received by facsimile or other electronic means
(including e-mail of a PDF document) (with acknowledgement of receipt), or on
the first Business Day after mailed if sent by overnight delivery via a
reputable courier service, in each case, addressed as follows:

(a)if to Buyer, to:

Glacial Lakes Energy, LLC

301 20th Avenue P.O. Box 1323

Watertown, South Dakota 57201

Attention:  James A. Seurer

with a copy (not constituting notice) to:

Dorsey & Whitney LLP

50 South Sixth Street Suite 1500

Minneapolis, MN 55402

Attention:  Michael Weaver

(b)if to the Members, to:

Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, Massachusetts 02110

Attention: Joshua M. Nelson and Arthur B. Price

 

6

4811-9223-8492\1

--------------------------------------------------------------------------------

 

Signatures; Counterparts

. This Agreement may be executed in one or more counterparts, any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together will constitute one and the same instrument.  A
facsimile or other electronically transmitted signature will be considered an
original signature.

Entire Agreement

. This Agreement and, to the extent referenced herein, the Asset Purchase
Agreement and the Transaction Documents, together with the several agreements
and other documents and instruments referred to herein or therein or annexed
hereto or thereto, embody the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written and oral, that may have related to the subject matter hereof in
any way.

5.5.  Governing Law; Waiver of Jury Trial; Consent to Jurisdiction.

(a)This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflicts of law principles thereof.

(b)Each of the parties hereto irrevocably and unconditionally: (i) agrees that
any action, suit or proceeding arising out of or related to this Agreement or
the transactions contemplated hereby, whether based in contract, tort or any
other legal theory, shall be brought exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, in the United States District Court for the District of
Delaware and the appropriate appellate courts therefrom); (ii) consents and
submits to the exclusive personal jurisdiction and venue of such courts in any
such action, suit or proceeding; (iii) waives, to the fullest extent permitted
by law, and agrees not to assert, any claim, defense or objection to the venue
of such courts (whether on the basis of forum non conveniens or otherwise); (iv)
agrees that it will not attempt the removal or transfer of any such action, suit
or proceeding to any other court, whether state or federal courts of the United
States or the courts of any other country; and (v) consents to service of
process on such party in the manner provided in Section 5.2 of this Agreement.

(c)Each party acknowledges and agrees that any controversy which may arise under
this Agreement is likely to involve complicated and difficult issues, and
therefore each such party hereby irrevocably and unconditionally waives any
right such party may have to a trial by jury in any Litigation directly or
indirectly based upon, relating to arising out of this Agreement or any
transaction or agreement contemplated hereby or the negotiation, execution or
performance hereof or thereof. Each party certifies and acknowledges that: (i)
no Representative of any other party has represented, expressly or otherwise,
that such other party would not, in the event of Litigation, seek to enforce the
foregoing waiver; (ii) each party understands and has considered the implication
of this waiver; (iii) each party makes this waiver voluntarily; and (iv) each
party has been induced to enter into this Agreement by, among other things, the
mutual waivers and certifications in this section.

7

4811-9223-8492\1

--------------------------------------------------------------------------------

 

Amendment; Waiver

. This Agreement may only be amended or modified by a written instrument
executed by Buyer and the Members. No failure or delay of any party to exercise
any right or remedy given to such party under this Agreement or otherwise
available to such party, or to insist upon strict compliance by the other party
with its obligations under this Agreement, and no custom or practice of the
parties in variance with the terms of this Agreement, shall constitute a waiver
of any party’s right to demand exact compliance with the terms of this
Agreement, unless such waiver is set forth in writing and executed by such
party.

5.7.  Specific Performance.  The parties hereto acknowledge and agree that,
subject to the provisions of this Section 5.7, irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and that
monetary damages, even if available, would not be an adequate remedy therefor
and therefore fully intend for specific performance to be an available remedy
for breaches of this Agreement. It is accordingly agreed that, prior to the
termination of this Agreement pursuant to Section 5.1, each party hereto shall
be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the performance of terms and provisions of
this Agreement in any court referred to in Section 5.5, without proof of actual
damages, this being in addition to any other remedy to which they are entitled
at law or in equity.

Severability

. If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party hereto.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by Legal Requirement in a mutually
acceptable manner.

Successors and Assigns; Third Party Beneficiaries

. Except in connection with a Permitted Transfer as provided herein, neither
this Agreement nor any of the rights or obligations of any party under this
Agreement shall be assigned, in whole or in part, by any Member without the
prior written consent of Buyer. Subject to the foregoing, this Agreement shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer on any Person other than the parties
hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

5.10.  Disclosure. Prior to the first public disclosure of the existence and
terms and conditions of this Agreement by Buyer or Parent or an Affiliate
thereof, none of the Members shall disclose the existence of this Agreement or
any details hereof or the possibility of the transactions contemplated by the
Asset Purchase Agreement to any person other than such Member's directors,
officers, employees, agents and advisors (provided, that the Member agrees to be
responsible for any breach of such disclosure obligations by any of the
foregoing).  

Capacity as a Member

. Each Member makes its or its agreements and understandings herein solely in
its capacity as the record holder and beneficial owner of the Covered Units.

8

4811-9223-8492\1

--------------------------------------------------------------------------------

 

5.12.Non-Survival of Representations, Warranties and Agreements. None of the
representations, warranties, covenants and other agreements in this Agreement
will survive the termination of this Agreement pursuant to Section 5.1;
provided, however, that notwithstanding the foregoing, the parties hereto
acknowledge and agree that Buyer shall be entitled to exercise all rights and
remedies with respect to any breach prior to and including the date of
termination of this Agreement of the representations, warranties, covenants and
agreements made by the Member, which breach (and all of the available remedies
with respect thereto) shall expressly survive the termination of this Agreement.

5.13.No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Buyer any direct or indirect ownership or incidence of ownership of
or with respect to any Covered Units. All rights, ownership and economic
benefits of and relating to the Covered Units shall remain vested in and belong
to the Member, and Buyer shall have no authority to exercise any power or
authority to direct the Member in the voting of any of the Covered Units, except
as otherwise provided herein.

 

 

[Remainder of this page intentionally left blank]

 

9

4811-9223-8492\1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

Glacial Lakes Energy, LLC

By

 

/s/ James A. Seurer

 

Name:James A. Seurer

 

Title:Chief Executive Officer

 

 

 

 

 

 

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------

 

 

THOMAS H. LEE PARTNERS, L.P.

 

 

By:____/s/ Charles P. Holden__________

     Name:  Charles P. Holden

     Title:  Managing Director and Chief

            Financial Officer

 

 

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

THL HAWKEYE BLOCKER II CORP.

 

 

By:_/s/ Joshua Nelson_________________

     Name:  Joshua Nelson

     Title:  Treasurer

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

THL HAWKEYE BLOCKER III CORP.

 

 

By: /s/ Joshua Nelson____________________

     Name:  Joshua Nelson

     Title:  Treasurer

 

 

 

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

THL HAWKEYE BLOCKER V CORP.

 

 

By:_ /s/ Joshua Nelson__________________

     Name:  Joshua Nelson

                       Title:  Treasurer

 

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

 

Schedule A

 

Beneficial Ownership

 

 

 

Name of THL Fund

No. of Units Owned

 

 

THL Hawkeye Blocker II Corp.

7,891,972

THL Hawkeye Blocker III Corp.

556,596

THL Hawkeye Blocker V Corp.

56,656

 

 